PEARSON, Judge.
 The appellant was found guilty after a trial before the court without jury upon the charge of possession of a stolen motor vehicle in violation of Fla.Stat. § 814.03(2), F.S.A. The judgment and sentence must be reversed because the evidence is insufficient to support the judgment. One of the elements necessary for the proof of a prima facie case for the violation of this statute is that the defendant knew or had reason to believe that the motor vehicle was in fact stolen. See State v. Graham, Fla.1970, 238 So.2d 618. In the present instance, the evidence reveals without dispute that the appellant was found asleep inside the automobile. Upon being arrested, he disclaimed any knowledge of the fact that the motor vehicle was stolen, and stated that he was sleeping there because he had been granted permission to do so by one of his friends. The automobile was parked near appellant’s home, but there was no proof that he had exercised any dominion over it other than that he was sleeping therein. The evidence is insufficient under the holding in Driggers v. State, Fla. 1964, 164 So.2d 200.
The judgment and sentence are reversed, and the cause is remanded with directions to discharge the defendant.
Reversed and remanded.